Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II directed to a method of inducing cell death, in the reply filed on 24 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 1-65 are pending.  However, claims 1-34 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 35-65 are under current examination.
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/595,043 (filed 12/05/2017).  The instant application has been granted the benefit date, 05 December 2017, from the application 62/595,043.  
Claim Rejections - 35 USC § 112 (Lack of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.

NATURE OF THE INVENTION
The breadth of the claims encompass methods of inducing cell death in cancer patients using genetically engineered influenza virus.  In particular, claim 35 is directed to a method for inducing death in a hyperproliferative cell, said method comprising selecting or engineering an influenza virus to increase binding compared with a common influenza virus at an increased temperature and selecting or engineering said influenza virus to increase binding compared with a common influenza virus at an increased H+ concentration, delivering said engineered influenza virus to an organism comprising at least one hyperproliferative cell, and stimulating an auto-immune response in said at least one hyperproliferative cell leading to its death.  
More particularly, the instant method requires engineering an influenza virus having (1) increased binding compared with a common influenza virus at an increased temperature and also having (2) increased binding compared with a common influenza virus at an increased H+ concentration.


GUIDANCE & WORKING EXAMPLES
 The specification does not provide a working example for a method for inducing death in a hyperproliferative cell, said method comprising selecting or engineering an influenza virus to increase binding compared with a common influenza virus at an increased temperature and selecting or engineering said influenza virus to increase binding compared with a common influenza virus at an increased H+ concentration, delivering said engineered influenza virus to an organism comprising at least one hyperproliferative cell, and stimulating an auto-immune response in said at least one hyperproliferative cell leading to its death.  The absence of working examples directed to the claimed method necessitates further experimentation.  Importantly, the instant application does not provide any working examples of an engineered influenza virus having (1) increased binding compared with a common influenza virus at an increased temperature and also having (2) increased binding compared with a common influenza virus at an increased H+ concentration.  Furthermore, the instant specification does not provide any methods for engineering an influenza virus such that it has (1) increased binding compared with a common influenza virus at an increased temperature and also having (2) increased binding compared with a common influenza virus at an increased H+ concentration.  While the instant specification contains general statements about methods in the prior art for rational manipulation of virus capsids that alter binding affinity of viruses other than influenza virus, there is no guidance for how to engineer University, Rochester v. G.D. Searle Co., 358 F.3d 916 (Fed. Cir. 2004).
 Therefore, the specification does not provide sufficient guidance on how to make and use the claimed engineered influenza virus for inducing apoptosis in the tumors of a subject, based upon the engineered influenza virus having (1) increased binding compared with a common influenza virus at an increased temperature and also having (2) increased binding compared with a common influenza virus at an increased H+ concentration.

STATE OF THE ART & QUANTITY OF EXPERIMENTATION
In fact, the state of the art is completely silent on how to make or use an engineered influenza virus having (1) increased binding compared with a common influenza virus at an increased temperature and also having (2) increased binding compared with a common influenza virus at an increased H+ concentration.


    PNG
    media_image1.png
    733
    1156
    media_image1.png
    Greyscale

The examiner is unsure if this complex role for apoptosis in the influenza A virus lifecycle suggests unpredictability in practicing the instant invention’s requirement for apoptotic cell death.  However, it does seem that the post-filing art recognizes this could be a complicating factor in the use of such viruses for oncolysis.  
 4, Influenza A viruses can be targeted to malignant cells section) describe the state of the art, after the filing date of the instant application.  Kabiljo describes Egorov’s influenza A virus lacking NS1 as capable of infecting tumor cells compared to healthy, normal tissue, because “cancer cells downregulate components of the IFN signaling pathway, attenuation of the NS1 protein appeared to be an attractive strategy for targeting growth of influenza A viruses to malignant tissue.”  However, this lack-of-interferon mechanism of “targeting” does not seem to be based upon the requirements of the instant claims requiring engineering that increases binding at a low pH and high temperature compared to normal influenza A viruses.  
Kabiljo also describe engineered influenza viruses that target viral entry (Targeting influenza viruses to tumor cells by viral entry section, page 6, col.2).  Kabiljo describe modification to the point of cleavage of hemagglutinin (HA).  Kabiljo teaches “To further target the influenza A virus to tumor tissue we generated a virus in which the conformational change of HA, which enables viral entry, relies on the protease elastase. Elastase has been shown to be present in tumor tissue due to expression by neutrophils…We therefore exchanged the trypsin cleavage site within the partially NS1 deleted (116AA) PR8 influenza virus to elastase. Elastase-dependent viruses yielded a potent therapeutic efficacy in murine melanoma (B16) and pancreatic ductal adenocarcinoma (PANC-1) xenograft models.”  However, this substitution-at-HA-cleavage site mechanism of “targeting” does not seem to be based upon the requirements of the instant claims requiring engineering that increases binding at a low pH and high temperature compared to normal influenza A viruses.


CONCLUSION
In conclusion, given the breadth of the claims, the state of the art, the teachings of the specification, an undue quantity of experimentation is require to make and use the invention.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633